     Case 4:20-cr-00269-Y Document 35 Filed 08/20/21          Page 1 of 19 PageID 299


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                   No. 4:20-cr-269-Y

ERIC KAY


          GOVERNMENT’S NOTICE OF INTENT TO OFFER EVIDENCE
       POTENTIALLY RELEVANT TO FEDERAL RULE OF EVIDENCE 404(b)

        The government notifies the defendant that the government intends to offer

evidence at trial of the following issues. Although the government believes some of

these acts are intrinsic to the indictment, it gives notice of them here pursuant to Federal

Rule of Evidence 404(b), out of an abundance of caution.

                              FACTUAL BACKGROUND

        In October 2020, the government charged defendant Eric Kay (Kay) in a two-

count Indictment with conspiracy to distribute a controlled substance—fentanyl—and

with distributing a controlled substance—fentanyl—that resulted in the death of T.S. See

Dkt. No. 12. The charges stemmed from Kay’s distribution of fentanyl to T.S. on June

30, 2019, which ultimately caused the death of T.S., who was only 27 years old.

        On July 1, 2019, T.S. was found dead in his assigned hotel room (Room 469) at

the Hilton hotel located at 1400 Plaza Place, Southlake, Texas. An autopsy was

conducted, and the cause of death was listed as mixed ethanol, fentanyl, and oxycodone

intoxication with terminal aspiration of gastric contents. T.S. was found in his hotel

room just after 2:00 pm, and at approximately 2:30 pm, Southlake Police Department


Government’s 404(b) Notice – Page 1
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21            Page 2 of 19 PageID 300


arrived at the Southlake Hilton hotel in response to an emergency call. Upon arrival,

Southlake Police Department detectives observed T.S. lying face down on the bed and

indications that controlled substances had been consumed—namely, a black iPad case on

the desk with a white powdery residue on it, a Hilton room card that appeared to have the

same white powdery residue as the iPad case, and part of a pen that had been taken apart

and also had the same white powdery residue inside it. Detectives also found a

prescription bottle for Indomethacin ER 75, which is an anti-inflammatory medication.

Inside the prescription bottle were five round pink pills labeled K/56 and one round

blueish pill with “M” on one side and “30” on the other side. The pills were submitted

for testing, and it was determined that the five pink pills were oxycodone and the one

blueish pill was fentanyl.

       Kay was the Communications Director for the Los Angeles Angels (Angels)

baseball team and had worked for the organization for over 15 years as of June 30, 2019.

Kay was travelling with the Angels on June 30, 2019, to the Dallas-Fort Worth area for

the Angels game against the Texas Rangers. However, June 30, 2019, was not the first

time that Kay had distributed drugs to T.S. Indeed, beginning in at least 2017, Kay was

obtaining and distributing controlled substances, including oxycodone, to Major League

Baseball players within the Angels organization. The evidence at trial will show that Kay

would obtain these pills from a variety of sources, purchase them for himself and others,

and then distribute the pills to T.S. and others. On June 30, 2019, however, Kay provided

T.S. with counterfeit oxycodone pills. T.S. ingested the pills provided by Kay and in

short manner passed away from the effects of the fentanyl found in the counterfeit pills.


Government’s 404(b) Notice – Page 2
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21           Page 3 of 19 PageID 301


       The government plans to introduce evidence that Kay would obtain controlled

substances from multiple sources and then distribute them to T.S. and others as well as

use them himself. This evidence is relevant to, and intertwined with, both counts levied

against Kay in the indictment. As one source of supply, Kay would communicate and

negotiate with individuals on a website called OfferUp. As detailed more fully below, in

2019, Kay was utilizing OfferUp, an online marketplace, to obtain oxycodone pills. On

at least one occasion, Kay asked an individual to meet him at Angel Stadium because he

could not leave work to pick up the pills. The OfferUp communications also demonstrate

that Kay knew that oxycodone pills could be counterfeit and could contain fentanyl and

was inquiring as to the legitimacy of the oxycodone pills in June 2019, just weeks before

he distributed the counterfeit pills to T.S.

       The government also anticipates introducing evidence that as far back as 2017,

Kay was obtaining oxycodone pills to distribute to Angels players. The evidence will be

in the form of witness testimony (from individuals who received pills from Kay) and

from communications between Kay, T.S., and other players. The government will also

introduce evidence that the oxycodone pills Kay distributed were blue in color, were

referred to as “blue boys” or “blues” and that blue oxycodone pills would contain

markings of M and 30, just as the one found in T.S.’s hotel room. This evidence will be

in the form of factual and expert witness testimony as well as communications between

Kay and others.

       Finally, the government anticipates introducing evidence of Kay’s past drug use

and evidence of traces of fentanyl found in items in his desk drawer at Angels stadium.


Government’s 404(b) Notice – Page 3
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21              Page 4 of 19 PageID 302


This evidence will come in through witness testimony and exhibits.

         As laid out more fully below, much of this evidence is intrinsic to the counts

charged, as it completes the story of Kay’s conspiracy and distribution, providing context

of the various manners and methods in which Kay would obtain, distribute, and use

oxycodone. Even if the evidence is not intrinsic to the conspiracy and distribution

charges against the defendant, the evidence is proper under Rule 404(b) because the

evidence shows Kay’s motive, opportunity, intent, preparation, plan, knowledge, absence

of mistake, and lack of accident.

                                      RELEVANT LAW

         Federal Rule of Evidence 404(b) provides that evidence “of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character,” although such

evidence may be admissible “for another purpose, such as proving motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

Fed. R. Evid. 404(b)(1)-(2). See also United States v. Smith, 804 F.3d 724, 735 (5th Cir.

2015).

         As an initial matter, however, Rule 404(b) is only implicated when the offered

evidence is extrinsic; evidence intrinsic to the charged offense does not implicate the rule.

United States v. Crawley, 533 F.3d 349, 353-54 (5th Cir. 2008). “Other act evidence is

‘intrinsic’ when the evidence of the other act and the evidence of the crime charged are

‘inextricably intertwined’ or both acts are part of a ‘single criminal episode’ or the other

acts were ‘necessary preliminaries’ to the crime charged.” United States v. Rice, 607


Government’s 404(b) Notice – Page 4
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21             Page 5 of 19 PageID 303


F.3d 133, 141 (5th Cir. 2010) (quoting United States v. Williams, 900 F.2d 823, 825 (5th

Cir. 1990)). “Intrinsic evidence is admissible to complete the story of the crime by

providing the immediate context of events in time and place, and to evaluate all of the

circumstances under which the defendant acted.” Id. (internal citations and quotations

omitted). Additionally, when the acts at issue were committed in furtherance of a

charged conspiracy, those acts are part of the act charged and therefore qualify as

intrinsic evidence. United States v. Ceballos, 789 F.3d 607, 621 (5th Cir. 2015). On the

other hand, “when evidence of a defendant’s uncharged crimes, wrongs, or other acts is

extrinsic to the offense, the admission of that evidence is limited under Rule 404(b).” Id.

(emphasis in original).

       In those instances where the acts are found to be extrinsic to the offense and

implicate Rule 404(b), as a threshold matter, the evidence of an uncharged crime or

“other act” must be sufficient to support a finding that the crime or act actually occurred.

United States v. Gutierrez-Mendez, 752 F.3d 418, 423-24 (5th Cir. 2014) (citing Fed. R.

Evid. 104(b)). If evidence of the crime or act is sufficient, its admissibility under Rule

404(b) then hinges on whether (1) it is relevant to an issue other than the defendant’s

character, and (2) it “possess[es] probative value that is not substantially outweighed by

its undue prejudice” under Federal Rule of Evidence 403. United States v. Beechum, 582

F.2d 898, 911 (5th Cir. 1978) (en banc).

       Notably, courts are more willing to allow the admission of extrinsic evidence in

cases involving a conspiracy charge in order to prove the intent element of the charged

crime. See United States v. Parziale, 947 F.2d 123, 129 (5th Cir.1991), cert. denied, 503


Government’s 404(b) Notice – Page 5
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21              Page 6 of 19 PageID 304


U.S. 946 (1992). In fact, “[t]he mere entry of a not guilty plea in a conspiracy case raises

the issue of intent sufficiently to justify the admissibility of extrinsic offense evidence.”

Id.; see also United States v. Prati, 861 F.2d 82, 86 (5th Cir. 1988) (same); United States

v. Gordon, 780 F.2d 1165, 1174 (5th Cir. 1986) (same).

       In undertaking the analysis of the second prong of the Beechum test, “the task for

the court ... calls for a common-sense assessment of all the circumstances surrounding the

extrinsic offense.” United States v. Richards, 204 F.3d 177, 200 (5th Cir. 2000). Several

factors affect the probative value of the evidence, including “the extent to which the

defendant’s unlawful intent is established by other evidence, the overall similarity of the

extrinsic and charged offenses, and the amount of time that separates the extrinsic and

charged offenses.” United States v. Chavez, 119 F.3d 342, 346–47 (5th Cir. 1997).

Importantly, the risk of unfair prejudice is substantially lowered by a district court’s

limiting instruction. Crawley, 533 F.3d at 355.

                                  EVIDENCE AT ISSUE

       Issue No. 1: Eric Kay’s communications with drug distributors on OfferUp.

       The government intends to introduce evidence that Eric Kay used the online

marketplace OfferUp to obtain controlled substances (specifically, oxycodone pills).

During this investigation, the government found emails on Kay’s work account

(eric.kay@angels.com) between Kay and individuals on the OfferUp website suggesting

that Kay used OfferUp to locate distributors of oxycodone pills. The government was

recently able to obtain the content of the messages Kay was exchanging on OfferUp.

During the 2019 season, specifically from March 2019 through June 2019, Kay


Government’s 404(b) Notice – Page 6
    Case 4:20-cr-00269-Y Document 35 Filed 08/20/21                 Page 7 of 19 PageID 305


communicated with approximately nine different OfferUp User IDs in a manner that

indicated he was attempting to obtain controlled substances from individuals on the

website. Each of the OfferUp communications at issue have listings that include “M30,”

“Roxy”, “Blue”, or some combination of these terms. For the year 2019, the relevant

communications range from March 11, 2019 through July 11, 2019. The messages also

indicate that Kay was asking individuals to meet him at Angel Stadium, offering Angel

memorabilia to obtain the pills, and consistently inquiring into the legitimacy of the pills.

The following are examples of Kay’s communications on OfferUp:

       June 8-11, 2019, with User named Danny

       On June 8, 2019, in response to an account posting for “M30 shirt,” Kay had the

following exchange with Danny:

       Kay: 1          Hi, is this still available?

       Danny:          Always

       Kay:            Ok nice. Any chance u can get to Angel Stadium? Where I work.
                       Could leave u tickets for the game if u wanted

       Kay:            My Bad. That

       Kay:            Sounds weird. Ha. I just can’t leave work tonight

Kay exchanged messages with Danny again on June 11, 2019 as follows:

       Kay:            Circling back if u have these. Happy to come ur way

       Danny:          That sounds dope



1
 The OfferUp account information received indicated that the account was activated December 27, 2016
and that the name associated with the User Account information is “Walt” (no last name provided). The
email and phone number associated with the account on the User Account details, however, are
attributable to Kay.

Government’s 404(b) Notice – Page 7
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21             Page 8 of 19 PageID 306


       Danny:        Lol

       June 9, 2019, with User named Morgan

       On June 9, 2019, in response to an account posting for “BLUE ROXY SHORTS

30,” Kay had the following exchange with Morgan:

       Kay:          Hi, is this still available?

       Kay:          U around?

       Morgan:       Let me double check the quantity

       Morgan:       How many?

       Kay:          $200 worth

       Kay:          Can u meet now?

       Kay:          LMN

       April 13, 2019, with User named Enrique Gardea Phucc Yuuu (Yuuu)

       On April 13, 2019, in response to an account posting for “M30 LEGO

pieces , made in the USA !,” Kay had the following exchange with Enrique Gardea Phucc

Yuuu (Yuuu):

       Kay:          Hi, can you meet today?

       Yuuu:         Sup how many?

       Kay:          Prolly 8 but a lot of bunk sh*t out there. Can I taste one first?

       Yuu:          Ok {?}Naw trust these fire {?}I been hearing a lot about those nasty
                     ones that either burn or taste like perfume . Trust me these are the best
                     ones rn

       Kay:          Ok no fentanyl right?

       Yuuu:         Idk {?}I think most of them are bro


Government’s 404(b) Notice – Page 8
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21             Page 9 of 19 PageID 307


       Kay:          Have u had this batch?

       Yuuu:         What you mean ?{?}I always get the same batch and everyone comes
                     back and says the same {?}Things these are the stronger ones

       Kay:          Ok cool. Where u wanna meet?

       Kay:          U there?

       Yuuu:         How many ?

       Yuuu:         What’s your snapchat ?

       Kay:          Don’t have one. Where u at? 8

       Yuuu:         You have Instagram ?

       Kay:          Yes. erickay21

       The exchange continues with Yuuu providing a meet location and Kay indicating

when he was arriving and the type of car he was driving. Kay also reaches out to Yuuu

on April 20, 2019 and April 21, 2019.

       Even before these June and April exchanges, Kay was attempting to obtain

oxycodone on OfferUp. For example:

       March 22-24, 2019, with User named Sharky

       Beginning on March 22, 2019, in response to an account posting for “Roxy shirts

size m30 color blue,” Kay had the following exchange with Sharky:

       Kay:          10 for 240 cool?

       …

       Sharky:       Usually 25$ bro just this time

       Kay also inquires as to the quality and legitimacy of the pills:

       Kay:          Ok cool. Pharm grade? No fet. Sh*t is scary

Government’s 404(b) Notice – Page 9
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21           Page 10 of 19 PageID 308


       Sharky:       Real deal bro fuk that sh*t I dont fuk around

Subsequent to an exchange wherein it appears that Kay received pills from Sharky, Kay

then offers him an autographed baseball in exchange for pills:

       Kay:          U have a son? Could hook him with a signed Trout ball for a trade if
                     U want?

       Sharky:       We dodger fans my boi lol

There are several other messages in March 2019 wherein Kay attempts to confirm that the

pills were legitimate and did not contain fentanyl.

       Communications like the above go directly to the conspiracy at issue in this case

and to Kay’s pattern of obtaining pills. The government has alleged Kay was in a

conspiracy to obtain and distribute oxycodone pills and the government anticipates the

evidence at trial will show that Kay procured the pills he distributed to T.S. during the

workday on June 30, 2019, shortly before leaving for the team’s Texas road trip. This

evidence demonstrates that during the course of this conspiracy, Kay would use his work

time and his work location, when he was in proximity to the players, to obtain controlled

substances. While the government anticipates that phone records from the days leading up

to June 30, 2019, as well as on June 30, 2019, will demonstrate additional sources of supply

for Kay, including individuals he spoke to on the phone, the OfferUp evidence is part of

the story as well because it shows that Kay was involved in a conspiracy with several

individuals and was obtaining drugs in several ways. In other words, this evidence is

intrinsic to the conspiracy charged.

       Even if the Court finds that these communications are not intrinsic to the

conspiracy, they are admissible under Rule 404(b). These OfferUp communications are

Government’s 404(b) Notice – Page 10
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21           Page 11 of 19 PageID 309


relevant to showing Kay’s motive, opportunity, intent, plan, knowledge, absence of

mistake, and lack of accident. First, they demonstrate that Kay was motivated to procure

pills not only for others, but also for himself. The number of pills he was procuring—

eight and ten—are consistent with the government’s anticipated evidence at trial. That is,

the government anticipates the evidence will show that T.S. and others would often seek

a small number of pills and that Kay would get a few pills for another individual and a

few pills for himself. These communications demonstrate Kay’s motive and intent to

obtain oxycodone pills and his knowledge that he was obtaining oxycodone pills. This

evidence is not unduly prejudicial because “proof of prior drug activities is more

probative than prejudicial” in proving Rule 404(b) exceptions such as knowledge or

intent. United States v. Kinchen, 729 F.3d 466, 474 (5th Cir. 2013).

       Second, the communications are relevant to demonstrating Kay’s opportunity,

plan, and intent to obtain oxycodone pills. The government anticipates the evidence will

show that Kay obtained the pills while at Angel Stadium on June 30, 2019, and these

communications are relevant to showing that Kay would communicate with individuals

during the workday and even ask them to deliver oxycodone pills to Angel Stadium,

showing that he had the opportunity to obtain the pills he distributed to T.S. on June 30,

2019. Similarly, the communications show Kay’s plans, and his knowledge and intent to

obtain oxycodone pills using multiple sources of supply and to do so while at Angel

Stadium. In fact, the communications demonstrate Kay’s modus operandi—a pattern of

obtaining oxycodone pills from sources at Angel stadium—which is directly relevant to a

showing of knowledge and intent. United States v. Williams, 99 F.2d 823, 826 (5th Cir.


Government’s 404(b) Notice – Page 11
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21             Page 12 of 19 PageID 310


1990).

         The communications are also relevant because they demonstrate that Kay had

knowledge that the pills could be counterfeit and could contain fentanyl. While it is not

an element that the government must prove Kay knew the oxycodone pills he distributed

contained fentanyl, it is nonetheless relevant to the charged crime. The government

anticipates the defense will argue or insinuate that Kay is not at fault because he did not

know the oxycodone pills contained fentanyl. While not a legal element, these

communications demonstrate that Kay not only knew that it was risk that the oxycodone

pills could be counterfeit and contain fentanyl, but also that he knew fentanyl was

dangerous and knew the risks associated with fentanyl. Evidence such as this can be

relevant and admissible under Rule 404(b), even if it is not an element that the

government must prove. See Kinchen, 729 F.3d at 472 (noting that even though “motive

is not an ultimate issue” in a case, it can be part of the story and provide context to the

events in question).

         For all of these reasons, Kay’s activity on OfferUp is also admissible under Fed.

R. Evid. 404(b), which provides that “evidence of other crimes, wrongs, or acts” may “be

admissible for other purposes, such as proof of motive, opportunity, intent, preparation,

plan, knowledge, identity, or absence of mistake or accident.” As Courts have routinely

stated, Rule 404(b) is a “rule of inclusion rather than exclusion.” United States v. Cruz,

326 F.3d 392, 395 (3d Cir. 2003). See also United States v. Andersen, 374 F.3d 281, 288

(5th Cir. 2004) (“Rule 404(b) is a rule of inclusion”). In other words, a court may admit

prior crimes or bad acts evidence “if relevant for any other purpose than to show a mere


Government’s 404(b) Notice – Page 12
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21             Page 13 of 19 PageID 311


propensity or disposition on the part of the defendant to commit the crime.” United

States v. Johnson, 199 F.3d 123, 128 (3d Cir. 1999) (quoting United States v. Long, 574

F.2d 761, 766 (3d Cir. 1978)). Moreover, to the extent any defendant argues that the

evidence is so prejudicial as to violate Rule 403, this risk of unfair prejudice is

substantially lowered by a district court’s limiting instruction, to which the government

would agree. Crawley, 533 F.3d at 355. Because evidence that Kay repeatedly utilized

OfferUp to try to obtain oxycodone pills (often while working at Angel stadium) and

repeatedly inquired into the pills’ legitimacy is relevant to proving Kay’s motive,

knowledge, intent, and opportunity to obtain pills, it is admissible under Rule 404(b).

       Issue No. 2: Eric Kay’s distribution of oxycodone pills to individuals other than

T.S. The government intends to introduce evidence at trial that since 2017, Kay obtained

oxycodone pills for several Major League Baseball players and distributed those pills to

them. More specifically, the government anticipates presenting testimony of

approximately five players who received oxycodone from Kay in 2017, 2018, and/or

2019. The evidence will also demonstrate that Kay often coordinated the distribution

through text messages or through conversations involving the victim, T.S. This witness

testimony will in many instances be corroborated by text message communications.

       This evidence of drug distribution by Kay to other Major League Baseball players

is “inextricably intertwined” with the charges in the indictment and is thus admissible

under Federal Rule of Evidence 402. This is true for a variety of reasons. It shows that

for the duration of the conspiracy—beginning in 2017 through T.S.’s death—Kay was

obtaining and distributing oxycodone pills. The witnesses will testify to receiving


Government’s 404(b) Notice – Page 13
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21            Page 14 of 19 PageID 312


different amounts from Kay—with some witnesses receiving just two to three pills while

others would ask for up to 20 pills—which is relevant to demonstrating that Kay would

obtain different amounts and had sources of supply, or co-conspirators, from whom he

would obtain those pills. Moreover, this evidence is essential to explaining the

background of the distribution that led to T.S.’s death. United States v. Torres, 685 F.2d

921, 925 (5th Cir. 1982). That is, the evidence shows that it was not other individuals

who were distributing oxycodone to the players, but that it was Kay who was the players’

singular source for oxycodone pills. In other words, this evidence is necessary to

“complete the story of the crime by proving the immediate context of events in time and

place.” See Rice, 60 F.3d at 141.

       If the Court determined that this evidence was not inextricably intertwined with

the charged offense, it would nonetheless be admissible under Federal Rule of Evidence

404(b) as evidence of intent, plan, knowledge, and motive. This evidence demonstrates

that Kay consistently intended and planned how to obtain pills and provide them to the

players. Moreover, it will show that Kay was the individual who was distributing the

oxycodone pills to these players. The players will testify that they did not receive the

pills from another member of the Angels organization. Evidence will also demonstrate

that Kay was motivated to obtain these pills because Kay could himself use some of the

pills that he obtained for the players. It therefore provides context and background to the

distribution at issue in the indictment. Moreover, a court may admit prior crimes or bad

acts evidence “if relevant for any other purpose than to show a mere propensity or

disposition on the part of the defendant to commit the crime.” Johnson, 199 F.3d at 128.


Government’s 404(b) Notice – Page 14
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21            Page 15 of 19 PageID 313


Where, as here, the government must prove intent in a case involving a conspiracy

charge, the Fifth Circuit has routinely upheld the admission of extrinsic acts to show

intent (or other permissible items). See Parziale, 947 F.2d at 129; Prati, 861 F.2d at 86;

Gordon, 780 F.2d at 1174.

         For all of these reasons, Kay’s prior distribution of oxycodone to Major League

Baseball players is admissible. It is intrinsic to the crimes charged in order to complete

the story of distribution and provide background for the distribution and conspiracy.

Even if the evidence is not intrinsic, it is relevant and admissible under Rule 404(b) to

show Kay’s motive, plan, intent, knowledge, and opportunity to distribute oxycodone

pills.

         Issue No. 3: Eric Kay’s prior drug use and treatment for addiction to oxycodone

in April 2019. The evidence at trial will show that on or about April 21, 2019, Kay was

taken home from Angel Stadium by a co-worker because Kay was behaving in an erratic

manner. It was later determined that Kay had overdosed, likely on oxycodone, and had

been transported to the hospital. After his hospital admission, Kay entered into a drug

rehab program, where he stayed for approximately one month. The evidence at trial will

show that during the month of June 2019, Kay did not travel with the Angels organization

as part of his “recovery” but that, per the OfferUp emails above he was working to obtain

pills from individuals on the OfferUp website. The evidence of Kay’s prior drug use and

April/May 2019 drug rehabilitation program is relevant to the case at hand and

inextricably intertwined with the crimes charged in the indictment. Kay’s drug use and

treatment provide background and complete the story. This is especially true because at


Government’s 404(b) Notice – Page 15
    Case 4:20-cr-00269-Y Document 35 Filed 08/20/21                          Page 16 of 19 PageID 314


one point Kay told a member of the Angels organization that while he went to T.S.’s

room on the evening of June 30, 2019, he did not use any drugs with T.S. because Kay

was in recovery. To the extent the defendant intends to rely on his recovery as some sort

of element of defense, this evidence is clearly intertwined with the evidence at hand.

         Even if the Court finds that the evidence is not intrinsic, it is relevant and

admissible under Rule 404(b). The evidence that Kay was a drug user is relevant to

showing Kay’s motive and opportunity to obtain oxycodone pills. The timing of his

overdose and hospital admission is also relevant to the case because, as noted above, he

was attempting to obtain oxycodone pills from a user on OfferUp on April 21, 2019,

while he was at Angel stadium. The timing of these two events work together to again

demonstrate Kay’s modus operandi of obtaining pills. For all of these reasons, this

evidence is relevant and should be admitted.

         Issue No. 4: Drug residue, including indications of fentanyl, found in items in

Eric Kay’s desk drawer. In December 2019, law enforcement performed a search of

Kay’s office at Angel Stadium pursuant to a federal search warrant. During that search,

law enforcement seized two items that appeared to have a white reside on or in them from

Kay’s desk at Angel stadium: (1) a razor blade holder with a razor blade and sleeve; and

(2) a small, metal cylinder with a screw cap. With respect to the razor blade, a chemist

will testify that powdery residue found on the razor blade tested positive for oxycodone 2

and that the residue also had indications of hydrocodone present and indications of




2
 The residue also tested positive for acetaminophen, which is not a controlled substance, but is found in conjunction
with oxycodone in several pills.

Government’s 404(b) Notice – Page 16
    Case 4:20-cr-00269-Y Document 35 Filed 08/20/21                           Page 17 of 19 PageID 315


fentanyl ions present. 3 With respect to the metal cylinder, a chemist will testify that a

powdery residue found in the cylinder tested positive for acetaminophen and that the

residue also had indications of hydrocodone, oxycodone, and fentanyl.

         This evidence is intrinsic to the charges at hand for all of the reasons detail above;

that is, they again demonstrate that Kay was obtaining and storing pills with him at Angel

stadium. Not only was it oxycodone pills, but it was residue and indications associated

with the exact types of drugs found in T.S.’s system at the time of his death. However,

even if the evidence is not found to be intrinsic, it is also relevant and admissible under

Rule 404(b) for many of the reasons detailed above. The evidence that Kay had drug

residue in his desk drawer is relevant to showing Kay’s knowledge and intent of

obtaining pills at work, as detailed above, and is for all of these reasons admissible and

relevant under Rule 404(b).




3
  The test results also demonstrated indications of other controlled substances, including tramadol and cocaine, but
the government would limit its evidence to those controlled substances at issue in this case.

Government’s 404(b) Notice – Page 17
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21          Page 18 of 19 PageID 316


                                       CONCLUSION

       The government respectfully requests a ruling from the Court before trial

regarding the admissibility of the above-described categories of evidence.

                                                Respectfully submitted,

                                                PRERAK SHAH
                                                Acting United States Attorney

                                                s/ Lindsey Beran
                                                LINDSEY BERAN
                                                Assistant United States Attorney
                                                Texas State Bar No. 24051767
                                                1100 Commerce Street, Third Floor
                                                Dallas, Texas 75242-1699
                                                Telephone: 214-659-8600
                                                Facsimile: 214-659-8805
                                                Email: Lindsey.Beran@usdoj.gov

                                                s/ Errin Martin
                                                ERRIN MARTIN
                                                Assistant United States Attorney
                                                Texas State Bar No. 24032572
                                                1100 Commerce Street, Third Floor
                                                Dallas, Texas 75242-1699
                                                Telephone: 214-659-8600
                                                Facsimile: 214-659-8805
                                                Email: Errin.Martin@usdoj.gov

                                                s/ Jonathan Bradshaw
                                                Jonathan Bradshaw
                                                Assistant United States Attorney
                                                Colorado Bar No. 43838
                                                1100 Commerce Street, Third Floor
                                                Dallas, Texas 75242
                                                Telephone: (214) 659-8600
                                                jonathan.bradshaw@usdoj.gov




Government’s 404(b) Notice – Page 18
  Case 4:20-cr-00269-Y Document 35 Filed 08/20/21            Page 19 of 19 PageID 317


                                   Certificate of Service

       On August 20, 2020, I electronically submitted the foregoing document with the

Clerk of the Court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court, providing electronic notice of this document to

opposing counsel of record.

                                                 s/ Lindsey Beran
                                                 LINDSEY BERAN
                                                 Assistant United States Attorney




Government’s 404(b) Notice – Page 19
